DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


4.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa U.S. 2016/0302843 (herein referred to as “Ishikawa”) and in view of Gittard U.S. 2017/0042609 (herein referred to as “Gittard”).
5.	Regarding Claim 1, Ishikawa teaches a low temperature surgical device (Fig. 1, ref num 7), comprising: 
	A liquid input unit (ref num 33, “supply pump”), configured to input liquid to a target object (para 0038-0040) in response to a liquid input signal (from control unit 2) to form a thin layer of a conductive medium between an emission electrode an a loop electrode (ref nums 15 and 16, para 0018 “electrically conductive solution”);
	A bipolar electrode socket connector (ref nums 12a and 12b), connected with a high frequency generator through a high frequency cable (ref num 13) to receive a first input voltage generated by the high frequency generator (para 0024);
	The emission electrode, configured to receive the first input voltage generated by the high frequency generator via the bipolar electrode socket connector and apply a first voltage between the emission electrode and the loop electrode (para 0032, Fig. 1, “radio-frequency voltage is applied across the active electrodes 15 and return electrodes 16”), such that the conductive medium reaches a first temperature (para 0040, ref num 34 “temperature adjustment unit 34 cools or warms the physiological saline fed from the supply pump”) and is converted into a plasma layer, thereby exciting the conductive medium with electrical energy to generate plasma (para 0035, 0049, 
	The loop electrode, introduced through the same catheter as the emission electrode and forming a conductive loop in the target object (para 0030-0031 the electrodes are immersed in the saline and within the target tissue, forming a loop).
	Ishikawa fails to teach a sphinceterotome that makes an incision.
	However, Gittard teaches a sphincterotome that makes a cut or incision within the tissue (para 0024-0026).  It is common within the art to have a sphincterotome that has a generator that supplies RF energy to the device as taught by both Gittard and Ishikawa (Gittard para 0055).  Gittard offers the addition of cutting specifically the sphincter muscle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa and included the cutting mechanism of the sphincter muscle as taught by Gittard in order to treat the proper tissue. 

6.	Regarding Claim 2, Ishikawa teaches the bipolar electrode socket connector receives a second input voltage generated by the high frequency generator and transmits the second input voltage to the emission electrode, and applies a second voltage between the emission electrode and the loop electrode, so that the target object is maintained at the second temperature to cause ablation and coagulation of the target object (Fig. 4, see S106, a second output level is set, delivering another voltage, para 0050 “high-output level includes multiple stages of output levels depending on the kind of plasma treatment instrument”).

7.	Regarding Claim 3, Ishikawa fails to teach a guidewire cavity for inserting a guidewire along the guidewire cavity and inserting into the head end of the low temperature sphincterotome surgical device to cause the emission electrode and the loop electrode to be placed at the target object.
	However, Gittard teaches a guidewire cavity (ref num 202) for inserting a guidewire (ref num 203) along the guidewire cavity and inserting into the head end of the low temperature sphincterotome surgical device to cause the emission electrode and the loop electrode to be placed at the target object (para 0072 “the distal portion 106 of the bipolar sphincterotome 100 may be delivered to the treatment site”).  This implements the entry of the device into the target area, so that it may treat the proper site (para 0072).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa and included the guidewire cavity and guidewire to allow the sphincterotome to be applied to the target tissue for treatment.

8.	Regarding Claim 4, Ishikawa teaches a liquid injection cavity for inputting the liquid to the liquid input unit based on a liquid input instruction, wherein the liquid input unit measures a current residual amount of the liquid in real time and sends the current residual amount to a control unit, and the control unit determines whether to generate the liquid input instruction based on the current residual amount and sends the liquid input instruction to the liquid input unit after determining to generate the liquid input instruction (para 0042-0045 and 0064-0065).
s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa U.S. 2016/0302843 (herein referred to as “Ishikawa”) and Gittard U.S. 2017/0042609 (herein referred to as “Gittard”) and in view of McLawhorn U.S. 2015/0133924 (herein referred to as “McLawhorn 2015”).
10.	Regarding Claim 8, Ishikawa fails to teach a pull rod for enabling an operator to provide a supporting force by holding the pull rod, wherein the low temperature sphincterotome surgical device further comprises an outer tube for providing an outer layer coating function.
	However, McLawhorn 2015 teaches a pull rod (ref num 124) for enabling an oeprating to provide a supporting force by holding the pull rod (para 0026), wherein the low temperature sphincterotome surgical device further comprises an outer tube for providing an outer layer coating function (ref num 158).  The pull rod is to help guide the sphincterotome into the targeted area, which also having a protection by the outer tube (para 0026 and 0032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa and included a pull rod and outer tube for guiding and protecting the sphincterotome during treatment.

11.	Regarding Claim 9, Ishikawa fails to teach the emission electrode is telescopically arranged through a slide block.
	However, McLawhorn 2015 teaches the emission electrode is telescopically arranged through a slide block (ref num 148 slides channel 150, in which electrode is extended from).  This is so the electrode can be in contact with the target tissue as . 

12.	Claims 11-12, 16-18, 21-22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa U.S. 2016/0302843 (herein referred to as “Ishikawa”) and in view of McLawhorn U.S. 2016/0175043 (herein referred to as “McLawhorn 2016”).
13.	Regarding Claims 11 and 21, Ishikawa teaches a low temperature sphincterotome surgical system (see Fig. 1-4, para 0015-0065), comprising:
	An input unit (ref num 8), configured to receive a control instruction input by a user and send the control instruction to a control unit (ref num 2, para 0020-0022);
	The control unit (ref num 2), configured to parse the control instruction (para 0021), generate a first mode instruction when the control instruction indicates a first mode, calculate the output power in the first mode according to the current impedance and the control instruction (para 0045-0046), and send the first mode instruction and a first voltage indication associated with the output power in the first mode to an interface unit (para 0021, 0043-0046);
	The interface unit, configured to receive the first mode instruction and the first voltage indication from the control unit, forward the first mode instruction and the first voltage indication to a plasma unit, receive the current impedance of a target contact 
	The plasma unit, configured to enter the first mode in response to the reception of the first mode instruction and the first voltage indicated from the interface unit, in which mode circuit activation is performed between an emission electrode and a loop electrode at the target contact end of the plasma unit via a conductive medium to form a thin layer, and a first voltage is applied between the emission electrode and the loop electrode, such that the conductive medium reaches a first temperature and is converted into a plasma layer, thereby exciting the conductive medium with electrical energy to generate plasma and performing vaporization cutting on the target object based on the radio frequency energy of the plasma (para 0084-0086);
	However, Ishikawa fails to teach wherein the emission electrode, the plasma layer, the loop electrode and the target contact end form a loop.
	McLawhorn 2016 teaches the emission electrode, the plasma layer, the loop electrode and the target contact end form a loop (para 0068, ref num 444, ref num 442).  When deployed, the loop portion and electrode are disposed for contact with a based of a target tissue portion of underlying tissue (para 0006).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa and included a loop portion in order to clamp the target tissue area.

14.	Regarding Claims 12 and 22, Ishikawa teaches the control unit further parses the control instruction, generates a second mode instruction when the control instruction 

15.	Regarding Claims 16 and 26, Ishikawa teaches the input unit (ref num 8) is a pedal type input device (para 0021, “a foot switch”), wherein the user generates the control instruction by operating the pedal type input device (para 0051, “foot switch of the input unit 8 is pushed down”), and the control instruction is two-tuples <mode, power> (para 0045 and 0066).

16.	Regarding Claims 17 and 27, Ishikawa teaches a dropping liquid input unit for inputting the conductive medium to the plasma unit based on a conductive medium input instruction of the control unit, wherein the plasma unit measures a current residual amount of the conductive medium in real time and sends the current residual amount to the control unit, and the control unit determines whether to generate the conductive medium input instruction based on the current residual amount and sends the conductive medium input instruction to the dropping liquid input unit after determining to generate the conductive medium input instruction (para 0045-0048, ref num 8, 2, and 

17.	Regarding Claim 18, Ishikawa teaches a display unit for displaying an operation state of the low temperature sphincterotome surgical system in real time (para 0020, “display unit 9”).

18.	Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa U.S. 2016/0302843 (herein referred to as “Ishikawa”) and McLawhorn U.S. 2015/0133924 (herein referred to as “McLawhorn 2015”) and Gittard U.S. 2017/0042609 (herein referred to as “Gittard”).
19.	Regarding Claims 15 and 25, Ishikawa fails to teach an alarm unit, configured to perform alarm via voice prompt, character prompt and/or indicator lamp display when an alarm signal is received; wherein the plasma unit sends an alarm signal to the control unit after detecting an operation fault, and the control unit sends the alarm signal to the alarm unit. 
	However, Gittard teaches a safety feature that prevents electrical current from being supplied to the treatment site (para 0082), but does not explicitly teach sending an alarm signal from the plasma unit to the control unit.
	McLawhorn (2015/0133924) teaches an alarm that is output by a power source when there seems to be an operation fault in the system (para 0042, 0055).  This indicates that there is an alarm unit that produces said alarm, that is connected between the power source, or a control unit, and the electrosurgical device (para 0055).  Seeing .

20.	Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa U.S. 2016/0302843 (herein referred to as “Ishikawa”) and in view of Rajagopalan U.S. 2017/0007310 (herein referred to as “Rajagopalan 2017”) and Alijuri U.S. 2015/0313666 (herein referred “Alijuri”).
21.	Regarding Claims 20 and 30, Ishikawa fails to teach the range of the first temperature is 35oC-40oC, and the range of the second temperature is 40oC-70oC, and in the first mode, a thermal penetration distance is less than or equal to 150 microns, and in the second mode, the thermal penetration distance is less than or equal to 200 microns.
	However, Rajagopalan 2017 teaches a medical device that is used to treat a target tissue that can reside in the sphincter (para 0101), in which the fluid used for treating the tissue can be less than 37 oC (para 0164) and a second temperature that is approximately 55 oC (para 0165).  This is to achieve the desire temperature for the mode of use, whether it be ablation, necrosis, or another desired tissue treatment (para 0095).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to have included a specific first and second temperature in order to treat the tissue with the desired treatment plan.
.	

22.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa U.S. 2016/0302843 (herein referred to as “Ishikawa”) and in view of Rajagopalan U.S. 2013/0345670 (herein referred to as “Rajagopalan 2013”).
23.	Regarding Claim 29, Ishikawa fails to teach the range of the first voltage is 100 Vrms to 300 Vrms, and the range of the second voltage is 60 Vrms to 80 Vrms.
	However, Rajagopalan 2013 teaches a device for treating tissue, in which the voltage that is applied to the device can range from below 65 Vrms to 125 Vrms (para 0174).  This range of voltages displays a routine optimization of the voltage to the application of the device when treating the targeted tissue (para 0174).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa and applied the needed voltage in order to obtain the proper heating or energy delivery to the target tissue for treatment.  See MPEP 2144.05.

Double Patenting
24.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

25.	Claims 1-4, 8-9, 11-12, 15-18, 20-22, 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-2, 4, 8-9, 11-12, 15-18, 20-22, 26-27, 29 of copending Application No. 2020/0205882 (herein referred to as Yan 2020) in view of Ishikawa U.S. 2016/0302843.  Yan 2020 displays the same claims that are read in the present application, with the single difference of a polypectomy snare device instead of a sphincterotome device.  Ishikawa displays all of the limitations as defined by the claims, as explained in the rejection above.  The specific limitation of a polypectomy snare device is well known in the art, and can display all of the limitations as taught my Ishikawa.  See McLawhorn 2015, para 0022, and 0056-0057.
This is a provisional nonstatutory double patenting rejection.
26.	Claims 1-4, 8-9, 11-12, 15-18, 20-22, 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8-9, 11-12, 15-17, 20-22, 27, and 30 of copending Application No. 2019/0274751 (herein referred to as Yan 2019) in view of Ishikawa U.S. 2016/0302843.  Yan 2019 displays .
This is a provisional nonstatutory double patenting rejection.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794